DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 7-13, and 16-20 are pending and examined herein in response to Applicant’s 03/23/2022 filing. Claims 1, 4, 7, 11, 13, and 16 are amended. Claims 5, 6, 14, and 15 are canceled. No claims are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [ was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant makes the following arguments:
the claim recites a specific way, rooted in computer-based technology, to determine the current value. That is, by processing “a feature vector’ representing the attributes of the vehicle using a specifically trained machine learning model: “a machine learning current value model trained to output a prediction of current value, the machine learning current value model representing a set of vehicle features and historical secondary market transaction price.” Remarks p. 9.
The determination of the fair market value of an item (vehicle) is a be commercial interactions as well as a fundamental economic practices that fall within the abstract bucket of certain methods of organizing human activity.  The fact that Applicant uses a machine learning model to determine the value does not remove the claimed invention from the abstract bucket.  As claimed, the machine learning model is viewed as an exercise in complex math rather than an improve to the system.  Analogous to the claimed invention in Alice to mitigate settlement risk, the instant claims use math to (machine learning model) to establishing the value of an item is a concept relating to the economy and commerce (sales activity). 
For all the reasons given above the rejection of the previous Office action is maintained as updated below.
According to a 2021 ABC News article, 30% of U.S. vehicle purchases were completed online in 2020. (https://abcnews.go.com/Business/consumers-shopping-online-cars-dealerships/story?id=76650042). This is not to mention the number of people who first research vehicles online and then complete a transaction at the dealer. Thus, online vehicle search (e.g., via web or mobile application) is, without a doubt, a practical application. The claims integrate any possible judicial exception into such a practical application. Remarks p. 10.
The ability to conduct an internet search for information or shop online is found to be a well-understood, routine, conventional activity; therefore it does not amount to a practical application of the identified abstract idea.  The cited popularity – the year over year increase – is evidence of the activity being  well-understood, routine, conventional activity.  Also See MPEP 2106.05(d)(subsection II).
For all the reasons given above the rejection of the previous Office action is maintained as updated below.
The claims amount to significantly more than any abstract idea.  For example, the claims recite “a machine learning current value model trained to output a prediction of current value, the machine learning current value model representing a set of vehicle features and historical secondary market transaction price” that is used to determine the value for a parameter that is then used in a decision classify a vehicle as belonging to a program pool of vehicles that is searchable by end users. This combination of limitations improves upon previous  online vehicle search techniques by filtering records available for search to certain end-users in a manner that is not well-understood, conventional, routine. Remarks p. 10.
Respectfully the Office disagrees with Applicant’s position. It is noted the claimed invention uses trained models.  When a model that has already been trained and is used to make a decision, is simply an exercise of complex mathematical and not statutory – i.e. the decision is made the same each time.  However, if the results of the decision are fed back to the model to make it smarter and allow it to make better decisions in the future, then the system itself is improved and is statutory.  As claimed the claims are simply an exercise in complex math within the realm of abstraction.
For all the reasons given above the rejection of the previous Office action is maintained as updated below.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity using mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-10 are to a system (machine) and claims 11-20 are to a medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity using mathematical concepts.  
Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5  
Where mathematical concepts are mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A data processing system comprising: 
a memory for storing vehicle inventory records and a machine learning current value model trained to output a prediction of current value, the machine learning current value model representing a set of vehicle features and historical secondary market transaction price, the machine leaning current value model comprising: 
a first machine learning model trained to output an initial prediction of current value, the first machine learning model representing a first subset of vehicle features and a first set of historical secondary market transaction values; and
an auxiliary model, the auxiliary model trained to quantify a relationship between secondary market transaction value and condition, the auxiliary model representing a second subset of vehicle features and a second set of historical secondary market values, wherein the first set of vehicle features is different than the second set of vehicle features; 
a processor configured to:
receive electronic vehicle data regarding vehicles available from multiple sources; 
store the electronic vehicle data in a set of inventory records, each inventory record in the set of inventory records including a set of vehicle attributes for a respective available vehicle; 
for each inventory record in the set of inventory records: 
extract the set of vehicle attributes for the respective available vehicle; 
create a feature vector for the respective available vehicle based on the set of vehicle attributes extracted from the inventory record for the respective available vehicle; and 
determine a current value for the respective available vehicle by processing the feature vector for the respective available vehicle using the machine learning current value model and update the inventory record for the respective available vehicle by adding the current value for the respective available vehicle to the inventory record for the respective available vehicle;
classify a set of vehicles as being members of a reduced-size program pool of vehicles searchable by end users based on the current value;
provide an online search interface; and 
limit search via the online search interface to reduce-size program pool vehicles.

The claimed invention is to the determining a vehicle’s value (price) based on known vehicle attribute data (market information) and then allow an end-user (buyer) to browse the available inventory, which is found to be commercial interactions as well as a fundamental economic practices – an abstract idea.
Further the claim uses trained machine learning model and auxiliary model to determine the market and value of the commodity (vehicles).  A model that has already been trained and used it to make a decision, is simply an exercise of complex mathematical and not statutory.  However, if the results of the decision are fed back to the model to make it smarter and allow it to make better decisions in the future, then the system itself is improved and is statutory.  As claimed the claims are simply an exercise in complex math within the realm of abstraction.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be insignificant extra solution activity.  Specifically, the “receive”, “store”, and “extract” steps are found to be pre-solution activity of data gathering.   The additional step of “providing” to be a well-understood, routine, conventional activity in the computing art.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
It is noted that the system hardware components (i.e. memory and processor) are found to be generic computing components (see Spec [114]) rather than a special purpose machine.
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above, the additional limitations are found to be insignificant extra solution activity.  When these limitations are considered individually or in the ordered combination, they are found not to provide significantly more than the identified abstract idea.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Painter et al (US Pub 2018/0204173 A1).

Claims 1 and 11
Painter teaches a data processing system (Painter abstract “a rules-based data processing system”) comprising: 
a memory for storing vehicle inventory records and a machine learning current value model trained to output a prediction of current value, the machine learning current value model representing a set of vehicle features and historical secondary market transaction price (Painter [39] “Inventory module 164 may store an inventory record 136 for each vehicle in the vehicle pool, the inventory records containing data obtained from inventory feeds” and [40] “Data store 130 may comprise one or more databases”) the machine leaning current value model (Painter [3] “rules/machine learning model-based filtering of electronic records.”) comprising: 
a first machine learning model trained to output an initial prediction of current value, the first machine learning model representing a first subset of vehicle features  (Painter abstract “machine learning model-based depreciation models, each depreciation model having an associated vehicle year/make/model/trim” [40] “data store 130 is configured to store rules/models used to analyze inventory data, such as inventory rules 144, machine learning model 146”)and a first set of historical secondary market transaction values(Painter [63] “Automotive data processing system 100 can further enhance an inventory record with vehicle history data. According to one embodiment, automotive data processing system 100 may obtain vehicle history reports from a vehicle history information system (which can be an example of an information provider system 120). For example, Carfax, Inc. of Centerville, Va. provides a vehicle history reporting service. As another example, Experian provides the Autocheck vehicle history report service.”); and
an auxiliary model, the auxiliary model trained to quantify a relationship between secondary market transaction value and condition, the auxiliary model representing a second subset of vehicle features and a second set of historical secondary market values, wherein the first set of vehicle features is different than the second set of vehicle features (Painter [40] “data store 130 is configured to store rules/models used to analyze inventory data, such as inventory rules 144, machine learning model 146 and depreciation models” [86] “(a residual value model) that can be used to predict secondary market depreciation rates, on a unit level, based on select model specific, usage, industry, and macroeconomic variables, examples of which are provided below. Through machine learning and training, the particular variables of interest (including potentially different or additional variables) and weights can be determined”); 
a processor (Painter abstract “processor storing a set of computer executable instructions”) configured to:
receive electronic vehicle data regarding vehicles available from multiple sources (Painter [37] “Inventory module 164 receives inventory feeds from remote sources via the channels established with the dealers, enhances the inventory records with information from other, distributed sources”); 
store the electronic vehicle data in a set of inventory records, each inventory record in the set of inventory records including a set of vehicle attributes for a respective available vehicle (Painter [39] “Inventory module 164 may store an inventory record 136 for each vehicle in the vehicle pool, the inventory records containing data obtained from inventory feeds” and [40] “Data store 130 may comprise one or more databases” and ); 
for each inventory record in the set of inventory records (Painter abstract “each inventory feed record in the first set of inventory feed records comprising”): 
extract the set of vehicle attributes for the respective available vehicle (Painter [6] “feed records to identify a second set of inventory feed records corresponding to vehicles having year/make/model/trim”); 
create a feature vector for the respective available vehicle based on the set of vehicle attributes extracted from the inventory record for the respective available vehicle (Painter [6] “corresponding to vehicles having year/make/model/trim for which a depreciation curve is stored in the data store”, where the depreciation curve is the equivalent of the claimed feature vector); and 
determine a current value for the respective available vehicle by processing the feature vector for the respective available vehicle using the machine learning current value model and update the inventory record for the respective available vehicle by adding the current value for the respective available vehicle to the inventory record for the respective available vehicle (Painter [11] “system can determine a current value of the vehicle, determine a residual value of the vehicle at each of a plurality of terms by applying the corresponding depreciation curve to the current value” and [23] “the fair value rules are selected such that each inventory item (e.g., vehicle) in the program pool is priced close to its wholesale value or other value at the time of sale and can be accurately and competitively priced based, for example, on the output of a machine learning model and selected metrics”).
classify a set of vehicles as being members of a reduced-size program pool of vehicles searchable by end users based on the current value (Painter abstract “a first set of inventory feed records, each inventory feed record in the first set of inventory feed records comprising a vehicle identification number (VIN), dealer price and mileage and apply a first set of filter rules to the first set of inventory feed records to identify a second set of inventory feed records corresponding to vehicles having year/make/model/trim for which a depreciation curve is stored in the data store” and  [23] “computer system provides a program pool of vehicles that reduces the large number of vehicles that a consumer must typically search through to vehicles”);
provide an online search interface (Painter [26] “an automotive data processing system 100 which is coupled through network 105 to client computing devices . . . Network 105 may be, for example, a wireless or wireline communication network such as the Internet”, 114] “a user interaction in a GUI of client application” and fig. 1); and 
limit search via the online search interface to reduce-size program pool vehicles (Painter [52] “Initial inventory filter rules 1332 may include rules to filter out records based on a variety of factors.” [56] “Rules may be established to filter out vehicles based on model years”, and [72] “filters may be applied to pre-filter inventory before accepting the inventory into the system or before displaying an inventory item to a consumer. Additional filters may also be applied to post-filter inventory records after inventory records have entered the system. For example, in one embodiment, automotive data processing system 100 may obtain a more detailed vehicle history report when a user selects a particular vehicle and filter the vehicle based on the additional vehicle history report information.” also see [65-70])
With respect to claim 11 that is to a non-transitory computer readable medium and recites substantially the same limitations rejected above; therefore this claim is rejected for the same reasoning given above.  The claim recites the additionally taught elements of “executing a machine learning current value model” (Painter abstract and [6]).

Claims 2 and 20
Painter teaches all the limitations of the data processing system of claim 1, wherein the processor is configured to: 
receive electronic secondary market transaction data regarding multiple secondary market transactions involving secondary market vehicles sold on a secondary market (Painter [54] and [86]); 
store the electronic secondary market transaction data in a set of secondary market transaction records, each secondary market transaction record in the set of secondary market transaction records storing a set of attributes for a respective secondary market vehicle, the set of attributes for the respective secondary market vehicle including attributes for secondary market transaction price, make, model, age, mileage, exterior color, body type, fuel type, drive type, and price trend data for the respective secondary market vehicle (Painter [86-87]); 
create a secondary market transaction feature vector from each secondary market transaction record to create a set of secondary market transaction feature vectors, each secondary market transaction feature vector representing the set of attributes from a respective secondary market transaction record (Painter [92]); and 
train the machine learning current value model using the set of secondary market transaction records (Painter [86] and [88]).

Claims 3 and 12
Painter teaches all the limitations of the data processing system of claim 1, wherein the set of vehicle features comprises make, model, trim, age, mileage, exterior color, body type, fuel type, drive type, price trend data and condition (Painter abstract, [43], [48], and [87] where year is the equivalent of age).

Claims 4 and 13
Painter teaches all the limitations of the data processing system of claim 1, wherein the machine learning current value model comprises: 
the auxiliary model is trained to output an adjustment to be applied to the initial predication of current value (Painter [90], [95], and [98]).

Claims 10 and 19
Painter teaches all the limitations of the data processing system of claim 1, wherein the processor is further configured to: 
receive a request from a client device associated with a user to browse vehicles (Painter [34-35]); 
determine a set of payment information associated with the user (Painter abstract and [11]); 
determine a set of qualified vehicles for the user, wherein each vehicle in the set of qualified vehicles is determined to be qualified based on the set of payment information associated with the user and the current value determined for that qualified vehicle by the machine learning current value model (Painter [27] and [45]); and 
returning a user interface page to the client device to allow the user to browse the set of qualified vehicles determined for the user (Painter [121]).

It is noted that claims 7-9 and 16-18 are NOT included in the rejected under 35 U.S.C. 102.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aggarwal (US Pub. 2020/0167811 A1) teaches a computerized system for distributing an estimated monetary value of a used vehicle on the Internet, the Internet including a server and a computer with a monitor, the used vehicle being associated with a seller of the used vehicle, which used vehicles is offered for sale to a used-vehicle retailer, the system including: a server including a category-agnostic pricing engine that evaluates the fair price range of any used automobile.
Newman et al (US Pub 2010/0138414 A1) teaches methods and systems for associative search to find an entity (for example, people, places, things, events, ideas and concepts) based on their association (affinity) to other entities.
Baal et al (US Pub 2021/0103972 A1) teaches searches of online fora, technician component 302 can collate and/or compile listings that can satisfy the filter categories. For instance, technician component 302 can collate and/or compile listings based on vehicle type, vehicle make, vehicle model, model type and the like.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623